Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks 
Outstanding USC 112 rejections have been withdrawn based on at least on received amendments/remarks.
Claims 1-20 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 




Responses to Arguments/Remarks
Applicant’s arguments/remarks regarding independent claim 1 on pages 7-9 associated with the prior arts of Gonzalez in view of Rockwood,  have been considered, however, they are moot in light of the new ground of rejection.
      Furthermore, the arguments of pages 9-10 associated with the prior arts of record of Curzi in view of citing “regarding claim 7, the combination of references fails to teach or suggest at least "generating a content identifier for the media content" and "sending the content identifier to a provenance service. The claimed content identifier, however, is different than a watermark as it identifies media content item, while the watermark is used to determine provenance of the media content item. As such, Curzi's watermark fails to teach or suggest at least the above identified features. Winograd teaches a content use policy that is based upon watermarks embedded in content. The Office Action does not allege, nor does Winograd teach, the above identified features of claim 7. Nor does Rockwood teach or suggest the above identified features. For at least similar reasons, independent claim 16 is allowable over the combination of references. Claim 16 recites, inter alia, "receiving a unique identifier associated with media content from a requestor." As such, claim 16 is allowable over the combination of references for at least similar reasons as discussed above with respect to claim 7”, have been considered, they are not persuasive.
     The Examiner respectfully disagrees with the above assertions. Clearly the cited art of Curzi in regards to independent claims 7 and 16 teaches an obtained or generated content ID for media content from at least request and click web pages of Col 4 or secondly from at least received web page access request data of Col. 7 and further from at least negotiated watermark algorithm of Col. 5 from which a correct and specific web page is identified, content location ID and the like as said further unique identifier associated with media content or the requested web page from said requestor, and further in Col. 5 and 7 the watermark module 130 serving as at least the provenance service receives the web pages with embedded watermarked data which pages transmission comprises obviously inherent content identifier associated further with the destination ClientID, and source ID to a provenance service 130 or said watermark module for generating provenance verification of said media content. Please refer to the following action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over ZHU et al (CN 101236587, A1), in view of Venkatesan et al. (US 6898706, A1).

     Regarding claim 1, ZHU teaches a method for providing a fragile watermark key (a data owner of the abstract generates a fragile watermark on content data that provides an indication of provenance for the content, and embeds data targeted to a server, a subsequent user is provided the key as the implied fragile watermark key based on at least request query), 
the method comprising: 
receiving a request for a fragile watermark key (the abstract further teaches a provided watermark key provided to a user based on a transmitted query request indicative of said request for said fragile watermark key);
 wherein the fragile watermark key is used to generate a fragile watermark on digital media content that provides an indication of provenance for the digital media content (the abstract further teaches the provided key to generate the fragile watermark as said  fragile watermark key used to generate the fragile watermark on said content data indicative of obviously said digital media content);
identifying a fragile watermark key related to an entity (the Abstract provides an identified key for obtaining and generating the fragile watermark as an implied obvious identified fragile watermark key related to the request subsequent to a request query from the requesting user to the requesting user, the sending of the key from the owner and the successful receipt of the key by the requesting entity for watermarking obviously entails obviously the sender and/or server obviously determines and identifies the specific  watermarking key related specifically to said requesting user or entity);
and providing the fragile watermark key to a requesting device (the Abstract further teaches the provided key and the subsequent generated fragile watermark, said key obviously implied the fragile watermark key to the requesting user or device).
   However, ZHU is silent regarding specifically determining an entity associated with the request for the fragile watermark key, wherein the entity is a media content producer. 
     Venkatesan teaches at least in the Abstract a content data producer and a method of generating and providing a plurality of watermarks corresponding to obtained watermarks keys on said produced content data, the system of Venkatesan in at least Fig. 15 further teaches identifying a requesting user or entity requesting a watermark key, determining said entity associated with the request for the watermark key and wherein said entity as noted in at least the Abstract is data content producer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHU in view of Venkatesan to include wherein said determining entity associated with the request for the fragile watermark key, wherein said entity is a media content producer, as discussed above, as ZHU in view of Venkatesan are in the same field of endeavor of receiving generated data content embedded with at least watermarked data, and a system to receive a key for watermarking according to a transmitted request, Venkatesan further complements ZHU in the sense it specifically denote the requesting user identification identifying process before providing the key for watermarking to said user for generating or extracting watermark on data content indicative obviously of media data content that provides an indication of provenance for the digital media content, as one skill in the art would appreciate the watermark key of Venkatesan may represent obviously at least one of a fragile watermarking key for generating obviously the fragile watermark of ZHU for said provenance for the data content or said digital media content, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to method of claim 1), ZHU is silent regarding wherein  further comprising, receiving an entity identification with the request for the fragile watermark, wherein the entity associated with the request is determined using the entity identification.
   Venkatesan further teaches the requesting entity establishing secure session with server to request the watermark, the server obtains and identifies at least the computerID of the user as said received entity identification with the request for the watermark, wherein said entity associated with the request is determined using the entity identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHU in view of Venkatesan to include wherein said receiving entity identification with the request for the fragile watermark, wherein the entity associated with the request is determined using the entity identification, as discussed above, as ZHU in view of Venkatesan are in the same field of endeavor of receiving generated data content embedded with at least watermarked data, and a system to receive a key for watermarking according to a transmitted request, Venkatesan further complements ZHU in the sense it specifically denote the requesting user identification identifying process before providing the key for watermarking to said user for generating or extracting watermark on data content indicative obviously of media data content that provides an indication of provenance for the digital media content, as one skill in the art would appreciate the watermark key of Venkatesan may represent obviously at least one of a fragile watermarking key for generating obviously the fragile watermark of ZHU for said provenance for the data content or said digital media content, wherein the entity identification of Venkatesan associated with the request is determined using said entity identification as said requesting entity may further need to discern whether said data content or media content have been tampered or corrupted which may be further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 3 (according to method of claim 1), ZHU is silent regarding wherein the request identifies a purported entity, the method further comprising: verifying that the purported entity; when, upon verification, the purported entity is determined to be a trusted entity, receiving an entity identifier for the trusted entity.
   Venkatesan teaches the watermarking authority authenticates the requesting user in at least Fig. 15 ascertaining said request identifies a purported entity, and further comprising: verifying that the purported entity; when, upon verification, the purported entity is determined to be a trusted entity, receiving at least a CID as an entity identifier for the trusted entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHU in view of Venkatesan to include wherein said request identifies a purported entity, the method further comprising: verifying that the purported entity; when, upon verification, the purported entity is determined to be a trusted entity, receiving an entity identifier for the trusted entity, as discussed above, as ZHU in view of Venkatesan are in the same field of endeavor of receiving generated data content embedded with at least watermarked data, and a system to receive a key for watermarking according to a transmitted request, Venkatesan further complements ZHU in the sense it specifically denote the requesting user identification identifying process before providing the key for watermarking to said user for generating or extracting watermark on data content indicative obviously of media data content that provides an indication of provenance for the digital media content, as one skill in the art would appreciate the watermark key of Venkatesan may represent obviously at least one of a fragile watermarking key for generating obviously the fragile watermark of ZHU for said provenance for the data content or said digital media content, wherein the entity identification of Venkatesan associated with the request is determined using said entity identification as said requesting entity may further need to discern whether said data content or media content have been tampered or corrupted which may be further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    Regarding claim 4 (according to method of claim 3), ZHU is silent regarding wherein the fragile watermark key is identified using the entity identifier.
   Venkatesan further teaches after verifying the requesting user is at least a trusted user entity, a watermark key Kj is identified according to the entity identifier, as said watermark key may obviously represent in the art one of said fragile watermark key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHU in view of Venkatesan to include wherein said fragile watermark key is identified using the entity identifier, as discussed above, as ZHU in view of Venkatesan are in the same field of endeavor of receiving generated data content embedded with at least watermarked data, and a system to receive a key for watermarking according to a transmitted request, Venkatesan further complements ZHU in the sense it specifically denote the requesting user identification identifying process before providing the key for watermarking to said user for generating or extracting watermark on data content indicative obviously of media data content that provides an indication of provenance for the digital media content, as one skill in the art would appreciate the watermark key of Venkatesan may represent obviously at least one of a fragile watermarking key for generating obviously the fragile watermark of ZHU for said provenance for the data content or said digital media content, wherein the entity identification of Venkatesan associated with the request is determined using said entity identification as said requesting entity may further need to discern whether said data content or media content have been tampered or corrupted which may be further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to method of claim 1), ZHU further implies wherein in at least the Abstract the entity is one of: a trusted individual; a trusted organization; or a trusted device (as noted in the Abstract, the user requesting key for watermarking is at least one of an implied trusted individual whom is provided a specific key for watermarking).

Claims 6 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by ZHU in view of Venkatesan, and further in view of Rockwood (previously cited).

    Regarding claim 6 (according to method of claim 1), ZHU in view of Venkatesan are silent regarding a plurality of fragile watermarking keys are associated with the entity, the method further comprising: receiving additional information related to a specific entity producing the content; and selecting one or more fragile watermark keys from the plurality of fragile watermark keys based upon the additional information.
      Rockwood teaches further Col. 8 the content provider receiving from each of the distribution entities a plurality of watermarks keys associated with each of the distribution  entity and further associated with the received nonces from the provider which may compared with the transmitted nonces, the method further comprising receiving additional information from each of said entity related to a specific entity producing the content and said provider understoodly selecting one or more of said watermark keys from the plurality of fragile watermark keys based upon the additional information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHU in view of Venkatesan, and further in view of Rockwood to include wherein said plurality of fragile watermarking keys are associated with the entity, the method further comprising: receiving additional information related to a specific entity producing the content; and selecting one or more fragile watermark keys from the plurality of fragile watermark keys based upon the additional information, as discussed above, as ZHU in view of Venkatesan, and further in view of Rockwood are in the same field of endeavor of generating watermarks for at least obtained media content, media content may be embedded with a watermark which may later be detected and extracted for detecting counterfeiting, tampering or the like, one skill in the art would further appreciate in a case of Rockwood a plurality of watermarks keys may be associated with a specific entity, whereby Rockwood obviously select one of said pluralities watermark keys for distribution to a requesting entity in a case of generating or extracting obviously one or more fragile watermark, which along with the additional information when provided would facilitate said provider to select one of said obvious fragile watermark keys from the plurality of watermark keys or said fragile watermark keys based upon the additional information corresponding to each unique entity, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 7-20 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Curzi et al (US 9965600, previously cited), and in view of Winograd et al (US 8838978, previously cited). 

    Regarding claim 7, teaches method for requesting the provenance of a media content (at least Col. 5, lines 1-60 and lines 43-65 of Col. 3 teaches a method for obtaining negotiated shared watermarking algorithm, a user content key and added watermarks further comprising the method for requesting authentication and provenance of a web page media content), 
the method comprising: receiving, at a media application, a request to access the media content (receiving, in Col. 5, lines 1-60 and Col 7, lines 10-45 a web page initiating request by at least from a cited handshake or the clicking on a link from a user, at a media application and/or server 120 requesting at least transmission and access of said media content);
generating a content identifier for the media content (clicked contents on a webpage from the user of at least lines 51-67 of Col. 4 further comprises obviously a pageID as obvious content identifier for the webpage, Col. 5, lines 1-60  further teaches generated associated client data embedded in said media content as further content identifier, and lastly in lines 17-21 of Col. 7 the system retrieves from negotiated watermark algorithm of the user and server requested web page ID as further content identifier for the requested media content);
sending the content identifier to a provenance service (said above content  identifier data of further Col. 5, lines 1-60 and lines 51-67 of Col. 4, and Col 7 further sent to watermark module indicative of said provenance service for verifying authenticity and provenance of said content identifiers);
in response to sending the request to the provenance service, receiving a response indicating a provenance determination for the media content (Col. 5, lines 30-60 further includes a case of receiving confirmation as a response indicating a provenance determination for the media content and in Col. 7, lines 55-67 a warning response indicating further a provenance determination for the media content); 
and when the provenance determination indicates that the media content is from a trusted entity, providing an indication of a provenance for the media content (Col. 5, lines 30-60 further a case the confirmation as said provenance determination indicating obviously that said media content is from a trusted entity, providing an indication of a provenance for the media content).
    However, Curzi is silent regarding specifically when said provenance determination indicates that the media content is from a trusted entity, providing said indication of specifically a known provenance for the media content.
   Winograd teaches in at least Fig. 8 and lines 36-34 of Col. 30 a watermark extraction and content screening operations when detecting a previous analysis of watermarked media content, the system may comprise receiving an existing watermark extraction record from a trusted device (or from a secure storage location that is known to a trusted device) and conducting screening in accordance with the received extraction record (e.g., see steps 212 to 218 of FIG. 2) obviously when said provenance determination indicates that the media content is from a trusted entity, and said provided record as indication of a known provenance for the media content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Curzi in view of Winograd to include wherein when said provenance determination indicates that the media content is from a trusted entity, providing said indication of specifically a known provenance for the media content, as discussed above, as Curzi in view of Winograd are in the same field of endeavor of receiving a media content request for either access or retrieval, said media content by both prior arts may be embedded with a watermark which may later be detected and extracted for detecting counterfeiting, tampering or the like, Winograd further complement Curzi in the sense a destination device may store or indicate in a record or database whether said media content were previously received, analyzed, and if analyzed an indication of authenticity, authentication result or provenance results maybe provided, which in such case would facilitate a realtime content access and retrieval process which would obviously speed up said process, as an implied successful provenance determination record of extracting said watermark would obviously indicates that the media content is from a trusted entity, which obviously further providing an indication of a known provenance for the media content, according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 8 (according to method of claim 7), Curzi is silent regarding further comprising when the response indicates that the media content was not previously analyzed by the provenance service, sending the media content to the provenance service.
    Winograd teaches in at least the Abstract the verifying the provenance of identified media content, provenance records are obtained and stored based obviously a transmitted request, depending on cited real time access to the content, the system may ascertain whether said record comprising authentication information response obviously indicates that the media content was previously or not previously analyzed by a provenance service, in a case it is new operations, the system sending the media content to the provenance service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Curzi in view of Winograd to include wherein when said response indicates that the media content was not previously analyzed by the provenance service, sending the media content to the provenance service, as discussed above, as Curzi in view of Winograd are in the same field of endeavor of receiving a media content request for either access or retrieval, said media content by both prior arts may be embedded with a watermark which may later be detected and extracted for detecting counterfeiting, tampering or the like, Winograd further complement Curzi in the sense a destination device may store or indicate in a record or database whether said media content were previously received, analyzed, and if analyzed an indication of authenticity, authentication result or provenance results, which in such case would facilitate a realtime content access and retrieval process which would obviously speed up said process, and in a case previous analysis is not detected, said requesting device would obviously request or send said content for content tampering detection by obviously corelating a watermark key with the watermarked image to further discern whether distributed contents have been tampered or corrupted, or identify media content source, entity according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 9 (according to claim 8), Curzi further teaches wherein sending the media content provides sending a portion of the media content to the provenance service (Fig. 3).

    Regarding claim 10 (according to claim 9), Curzi further teaches wherein further comprising, in response to sending the media content to the provenance service, receiving a response indicating the result of a provenance determination (a provided authenticity or provenance response of the sent media content may be in the form of allowed displaying and retrieval of media content after analysis or that of a dropped communication after the analysis as indicated by Curzi in at least Col. 5, lines 1-60 indicative of said result response of the authenticity or provenance determination or analysis).

    Regarding claim 11 (according to claim 10), Curzi further teaches wherein further comprising: when the result of provenance of the media content is determined, providing a first indication that the media content is from a trusted source (allowed display or rendering of further Col 5, lines 1-60 said content after authenticity or provenance determination is understoodly in the art indicating an implied successful result of provenance of said  media content as said understood provided first indication that the media content is from a trusted source); and when the provenance of the media is not determined, providing a second indication that the media is from an untrusted source (further in Col. 5, lines 1-60 when provenance fails or the ethnicity of the source can not be verified, the communication with the source is dropped as an indication of said media is obviously from an untrusted source).

    Regarding claim 12 (according to claim 10), Curzi further teaches wherein further comprising when the provenance of the media is not determined, preventing playback of the media content (denying the presenting or display of requested media content by the requesting device of Col. 5, lines 1-60 further indicates a case when said provenance of the media is not determined, preventing obviously in a case obvious playback or presenting of the media content).

    Regarding claim 13 (according to claim 7), Curzi further teaches wherein generating the content identifier comprises processing the media content using a deterministic function to generate the content identifier (Col. 5, lines 1-60 and   lines 17-21 of Col. 7 further teaches said generating content identifier comprises processing the media content using a deterministic watermarking algorithm function to generate the content identifier).

    Regarding claim 14 (according to claim 7), Curzi further teaches wherein the media content comprises one of: a video file; an audio file; an image file; an electronic document; or streamed media content (at least Col. 5 further teaches said contents comprising at least a web page media content comprising at least one of: a video file; an audio file; an image file; an electronic document; or streamed media content).

    Regarding claim 15 (according to claim 7), Curzi further teaches wherein the trusted entity comprises one or more of: a trusted individual; a trusted organization; or a trusted device (user or entity identity verified in at least lines 51-65 of Col. 3 is indicative of said trusted entity comprises one or more of: a trusted individual; a trusted organization; or a trusted device).

    Regarding claim 16, Curzi teaches a method for determining the provenance of media content (media in at least page 2 of cited references of Curzi, and media contents of lines 1-47 of Col. 5 comprising watermarking comprising at least fragile watermarks which is requested by a user and further comprising a method for determining the provenance of media content),  the method comprising: 
receiving a unique identifier associated with media content from a requestor (clicked contents on a webpage from the user of at least lines 51-67 of Col. 4 further comprises obviously a pageID as obvious content identifier for the webpage transmitted to the server, and retrieves data from negotiated watermark algorithm of lines 17-21 of Col. 7 from the user and server further comprising at least web page content ID for said requested media content identifier, and lastly in the system);
when the media content was previously analyzed, providing results to the requestor (instructed web page contents of lines 1-3 of Col. 7 and 65-67 of Col. 6 include a case as cited by the prior art to avoid overhead of generating and inserting watermarks in requested web pages, the system provides to the user contents comprising previously generated watermarks contents which obviously implied as understood by one skill in the art a case such as when said media content was obviously previously analyzed, said system to avoid said cited overhead providing the request contents of Col. 6, lines 1-60 indicative of said results of the previous analysis to the requestor including the previously generated watermarks contents);
sending a request for the media content to the requestor (lines 43-65 of Col. 3 includes a case where data are obtained during obviously and understoodly the handshaking procedures or the like of further lines 43-65 of Col. 3 thru request or the like for web page media watermarking algorithm content and the like to said requestor);  
receiving the media content (Col. 5 and 7 further teaches a case where at least the client receiving the media content);
processing the media content determining whether a the media content includes a fragile watermark associated with a trusted source (a fragile watermarking scheme is taught in at least page 2 of the cited references for processing said media content and determining whether said media content includes a fragile watermark associated with said trusted source); when the media content includes the fragile watermark, providing a provenance verification to the requestor (the obtained negotiated watermark algorithm obviously can provide a provenance verification to the requestor when said web page media content of at least page 2 includes said fragile watermark); and when the media content does not include the watermark, providing an indication that provenance of the media file cannot be determined to the requestor (Col. 7, lines 62-67).
    However, is silent regarding determining whether said media content was previously analyzed to determine provenance of the media content; and when the media content does not include the fragile watermark, providing an indication that provenance of the media file cannot be determined to the requestor.
    Winograd teaches in at least the Abstract a system, wherein depending on cited real time access to the content, may ascertain whether a record comprising authentication information response obviously indicates that the media content was previously or not previously analyzed by a provenance service, in a case the content is detected as new operations, the system sending the media content to the provenance service, and obviously in a case when the media content was previously analyzed, providing results of the previous analysis to the requestor maybe in the form of provided existing watermarks records or said providing results of S218 of Fig. 2 indicating of provided responses and a case exists depending on analysis of S214, S214 of Fig. 2, and lines 58-65 of Col. 30 where the analysis failed or said when said media content watermarked cannot be determined, the system further abort the communication as a providing indication that provenance of the media file cannot be determined to the requestor or would send as response content provided in a protected format (e.g., in encrypted format) and further in some embodiments, the content is delivered in a degraded format, or only a part of the content is delivered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Curzi in view of Winograd to include wherein determining whether said media content was previously analyzed to determine provenance of the media content; and when the media content does not include the fragile watermark, providing an indication that provenance of the media file cannot be determined to the requestor, as discussed above, as Curzi in view of Winograd are in the same field of endeavor of receiving a media content request for either access or retrieval, said media content by both prior arts may be embedded with a watermark which may later be detected and extracted for detecting counterfeiting, tampering or the like, Winograd further complement Curzi in the sense a destination device may store or indicate in a record or database whether said media content were previously received, analyzed, and if analyzed sending an indication of authenticity, authentication result or provenance results, which in such case would facilitate a realtime content access and retrieval process which would obviously speed up said process, and in a case previous analysis is not detected, said requesting device would obviously request or send said content for content tampering detection by obviously corelating a watermark key with the watermarked image to further discern whether distributed contents have been tampered or corrupted, and based on the tampering detection, and indication of provenance or tampering transmitted to requesting source such as the content in a degraded form, or an abort of the communication connection which further maybe realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 17 (according to claim 16), Curzi in view of Winograd are silent regarding  wherein providing the provenance verification to the requestor further comprises providing ancillary data associated with the fragile watermark to the requestor ((emphasis added, as cited applicant disclosure, para. 0031 “ancillary data may be data related to an entity 103, a device associated with the entity, or to the media content”), where para. 55-67 of Col. 7 at least teaches transmitted provenance data or provided provenance verification of to a requestor further comprises provided unauthentic media data content information response as said ancillary data associated in a case with embedded fragile watermark data of the prior art citing in at least page 2, references cited).


     Regarding claim 18 (according to claim 17), Curzi further teaches wherein ancillary data comprises at least one of: information about the trusted source; a device identifier for the device used to capture the media content; a globally unique identifier for the media content; or a transcript of the media content (further data relayed to a requestor of further para. 30-49 of Col. 5 comprising transmitted provenance data or provided provenance verification comprising provided authentic or unauthentic media data content information response as said ancillary data associated with at least information associated about the trusted source or a non-trusted source).


     Regarding claim 19 (according to claim 16), Curzi further teaches further comprising: upon completion of the processing of the media content, generating a unique identifier for the media content and caching results of the processing using the unique identifier (lines 13-42 of Col.2 further teaches authenticity detection and content provenance which upon completion of the processing of the media content, caching results of the processing, the system may further in lines 13-42 of Col. 3 associated processed media content with specific watermarks indicative of  said generated unique key for the media content and adapted for caching results of the processing in a database or storage said content associated understoodly with said unique identifier).

     Regarding claim 20 (according to claim 16), Curzi further teaches wherein providing the results of the previous analysis further comprises providing ancillary data previously identified as being associated with the fragile watermark (the system may negotiate and provide further lines 31-50 of Col. providing results of the previous analysis further comprises providing ancillary data previously identified as being associated with the watermark such as used algorithm, location of potential watermarks, the number of locations and the like).

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/2/2022